UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
POULA YACOUB, et al.,                         )
                                              )
               Plaintiffs,                    )
                                              )
        v.                                    )       Civil Action No. 21-cv-983 (TSC)
                                              )
ANTONY J. BLINKEN, in his official            )
capacity as United States Secretary of State, )
et al.,                                       )
                                              )
               Defendants.                    )
                                              )

                                  MEMORANDUM OPINION

        Plaintiffs are nineteen United States citizens who are seeking K-1 immigration visas for

their fiancées and fiancés. They allege that Defendants—U.S. Secretary of State Antony Blinken

and the Department of State (the “Department”)—violated the Administrative Procedure Act by

failing to adjudicate their visa applications within a reasonable time and suspending the issuance

of visas during the COVID-19 pandemic in a manner that was arbitrary and capricious, Compl.

¶¶ 51–58; id., Claims for Relief ¶¶ 1–9, 17, and they seek a writ of mandamus to compel

Defendants to adjudicate their visa applications, id. ¶¶ 20–24. Defendants have moved to

dismiss Plaintiffs’ lawsuit, ECF No. 5, Defs. Mot., and for reasons explained below, the court

will GRANT Defendants’ motion.

                                     I.     BACKGROUND

    A. K-1 Visas

        The K-1 nonimmigrant visa, commonly known as a “fiancé(e) visa,” is for the foreign-

citizen fiancé(e) of a U.S. citizen. Compl. ¶ 29 (citing Nonimmigrant Visa for Fiancé(e) (K-1),

U.S. Department of State, available at https://travel.state.gov/content/travel/en/us-
visas/immigrate/family-immigration/nonimmigrantvisa-for-a-fiance-k-1.html#1 (last accessed

Sept. 29, 2022) [hereinafter DOS Nonimmigrant Visa Information]). The recipient of a K-1 visa

may travel to the U.S. to marry his or her U.S. citizen sponsor within 90 days of arrival and

apply for lawful permanent resident status after the marriage. Id. (citing DOS Nonimmigrant

Visa Information).

       To be eligible to apply for a K-1 visa, the petitioning U.S. citizen fiancé(e) must submit a

Form I-129F, Petition for Alien Fiancé(e), to U.S. Citizenship and Immigration Services

(“USCIS”). Id. ¶ 30 (citing DOS Nonimmigrant Visa Information). If USCIS approves the Form

I-129F, it forwards the approved form to the State Department’s National Visa Center (“NVC”).

Id. (citing DOS Nonimmigrant Visa Information). NVC is tasked with notifying the appropriate

U.S. Embassy or consular office of the approved Form I-129F, and the consular office in turn

sends the foreign-citizen fiancé(e) instructions on how to apply for the visa. Id. (citing DOS

Nonimmigrant Visa Information).

   B. Regional Proclamations

       In response to the COVID-19 pandemic, President Trump issued five “Regional

Proclamations” suspending entry of immigrants under 8 U.S.C. § 1182(f) of the Immigration and

Nationality Act (“INA”), which authorizes the President to “suspend the entry” of all or any class

of immigrants or nonimmigrants when the President “finds that the entry . . . would be

detrimental to the interests of the United States.” Id. These proclamations restricted entry for

persons who, within fourteen days of seeking entry, were physically present within areas with

high risk of transmitting COVID-19. Proclamation No. 9984, 85 Fed. Reg. 6,709 (Feb. 5, 2020)

(Republic of China); Proclamation No. 9992, 85 Fed. Reg. 12,855 (Mar. 4, 2020) (Iran);

Proclamation No. 9993, 85 Fed. Reg. 15,045 (Mar. 16, 2020) (Schengen Area); Proclamation



                                               Page 2 of 15
No. 9996, 85 Fed. Reg. 15,341 (Mar. 18, 2020) (United Kingdom and Ireland); Proclamation No.

10041, 85 Fed. Reg. 31,933 (May 28, 2020) (Brazil).

       Soon after taking office, President Biden issued a proclamation extending the suspension

on entry of immigrants and nonimmigrants from the Schengen Area, the United Kingdom,

Republic of Ireland, and Brazil, and expanded restrictions to include certain travelers from South

Africa. Proclamation No. 10143, 86 Fed. Reg. 7467 (Jan. 25, 2021). On April 30, 2021,

President Biden further expanded the restrictions to encompass nonimmigrant travelers from

India. Proclamation No. 10199, 86 Fed. Reg. 24,297 (May 6, 2021).

       Each of these Regional Proclamations contained an exception for persons whose entry the

Secretary of State deems to be “in the national interest.” See, e.g., Proclamation No. 9984.

Beginning on March 20, 2020, the State Department interpreted the Regional Proclamations to

suspend not only “entry” of immigrants, but also the issuance of visas, unless an applicant (1)

was eligible for an exception to the Regional Proclamations (such as the national interest

exception (“NIE”)), and (2) qualified for mission critical or emergency designations under the

State Department's guidance. See Suspension of Routine Visa Services, U.S. Department of

State, available at https://travel.state.gov/content/travel/en/us-visas/visa-information-

resources/visas-news-archive/suspension-of-routine-visa-

services.html#:~:text=In%20response%20to%20significant%20worldwide,phased%20resumptio

n%20of%20visa%20services (last accessed Sept. 29, 2022).

   C. The COVID-19 Pandemic and Visa Processing

       In addition to the Regional Proclamation restrictions on certain persons “entering” the

U.S., in March 2020, in light of the COVID pandemic, the State Department suspended routine

visa services at all U.S. Embassies and Consulates. See Compl. ¶ 39; Compl., Ex. B (20 STATE



                                                Page 3 of 15
30920 (Mar. 20, 2020)) ¶¶ 1–2. In July 2020, the Department issued guidance directing

embassies and consular offices to “enter a phased resumption of visa services,” to continue

providing “emergency and ‘mission-critical’ visa services” as “resources allow,” and to “resume

routine visa services as local conditions and resources allow.” Defs. Mot. at 4 (citing Suspension

of Routine Visa Services); see also Compl. ¶ 42. Under Phase One of the “phased resumption,”

posts were directed to prioritize “emergency and mission critical” visas. Compl., Ex. D, 20

STATE 65080 (Jul. 8, 2020) at 1–2. Posts in Phase Two were directed to prioritize immediate

relative cases and begin planning––two months in advance––for the resumption of routine

immigration visa processing. Id. at 3. In Phase Three, posts could resume processing all

immigrant visas, as well as K-1 visas. Id. at 3–4. The Department also advised that “[p]osts that

issue both immigrant visas (IV) and nonimmigrant visas (NIV) will need to consider a balance

between them.” Id. at 2.

       Soon thereafter, in August 2020, the Department issued notice to K visa applicants that

“as it becomes safe to resume more consular operations . . . posts are authorized to give K visa

cases high priority.” See Compl. ¶ 42; Ex. E, Important Notice for K Visa Applications Affected

by Covid-19, U.S. Dep’t of State, available at

https://travel.state.gov/content/travel/en/News/visas-news/important-notice-for-K-visa-

applicants-affected-by-covid-19.html (last updated Aug. 31, 2020). And in March 2021 the

Department stated in a public briefing that K visa applicants should be given the highest priority

for visa processing. Briefing with Consular Affairs Acting Deputy Assistant Secretary for Visa

Services Julie M. Stufft on the Current Status of Immigrant Visa Processing at Embassies and

Consulates, U.S. Dep’t of State (Mar. 1, 2021), available at https://go.usa.gov/x6XK3 (last

visited April 18, 2022). The Consular Affairs Acting Deputy Assistant Secretary for Visa



                                                 Page 4 of 15
Services stated that immigrant visas, including fiancé(e) visas, “will be the first adjudicated” “at

every post” even though the capacity to process visas had significantly decreased. Id.

   D. Plaintiffs’ Complaint and Defendants’ Motion to Dismiss

       Each of the nineteen Plaintiffs has submitted an I-129F petition that USCIS has approved,

id. ¶ 37, but Plaintiffs allege State and the U.S. Embassy in Cairo (where the applications were

submitted) are unlawfully delaying adjudication of their K-1 visa applications. Specifically, they

allege two Administrative Procedure Act (“APA”) violations. First, that Defendants’ delay in

processing and adjudicating their visas constitutes “unreasonable delay” in violation of 5 U.S.C.

§ 706(1). Compl., Claims for Relief ¶¶ 1–9. Second, that the Regional Proclamations, which

suspended “entry” of certain persons into the country, and Defendants’ suspension and “phased

resumption” of visa processing were arbitrary and capricious in violation of 5 U.S.C. § 706(2).

Id. ¶¶ 10–19. Plaintiffs also seek a writ of mandamus compelling the State Department to

adjudicate their K visas. Id. ¶¶ 20–24.

       Defendants contend that since Plaintiffs filed their Complaint, consular offices have

adjudicated eleven of Plaintiffs’ applications, and that the court should dismiss those Plaintiffs’

claims as moot. Defs. Mot., Ex. 3, Decl. of Courtney Paterson, (“Paterson Decl.”). Regarding

the other eight Plaintiffs, Defendants argue that any delay has not been “unreasonable” given the

“extraordinary challenges” the COVID-19 pandemic presented for consular offices around the

world, including infected staff and mandatory quarantines, and that the Department has strived to

balance the need to protect overseas employees and the public “while maintaining critical

services.” Defs. Mot. at 3–4. Defendants also argue that Plaintiffs lack standing to challenge the

Regional Proclamations and that Plaintiffs’ challenge to the temporary suspension and “phased




                                                Page 5 of 15
resumption” approach to visa processing are moot because those policies are no longer in effect.

Id. at 14–17.

                                   II.     LEGAL STANDARD

    A. Rule 12(b)(1)

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) “presents a

threshold challenge to the court’s jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir.

1987). The “core component of standing is an essential and unchanging part of the case-or-

controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

The plaintiff bears the burden of showing “(1) [she] has suffered a concrete and particularized

injury (2) that is fairly traceable to the challenged action of the defendant and (3) that is likely to

be redressed by a favorable decision.” Elec. Priv. Info. Ctr. v. Presidential Advisory Comm’n on

Election Integrity, 878 F.3d 371, 376–77 (D.C. Cir. 2017) (cleaned up).

        A “court may appropriately dispose of a case under 12(b)(1) on mootness grounds.”

Mykonos v. United States, 59 F.Supp.3d 100, 103–04 (D.D.C. 2014) (citing Comm. in Solidarity

with the People of El Sal. v. Sessions, 929 F.2d 742, 744 (D.C. Cir. 1991)). Article III of the

Constitution grants federal courts jurisdiction to adjudicate “Cases” or “Controversies.” U.S.

Const. art. III, § 2. This case or controversy requirement extends only to “actual, ongoing

controversies,” Honig v. Doe, 484 U.S. 305, 317 (1988), and precludes courts from deciding

moot cases, Larsen v. U.S. Navy, 525 F.3d 1, 3 (D.C. Cir. 2008). A case is “moot when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.” Munsell v. Dep’t of Agriculture, 509 F.3d 572, 581 (D.C. Cir. 2007) (quoting Cnty. of

Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). In a case where “events outrun the controversy

such that the court can grant no meaningful relief, the case must be dismissed as moot.”



                                                 Page 6 of 15
McBryde v. Comm. to Review, 264 F.3d 52, 55 (D.C. Cir. 2001) (citing Church of Scientology of

California v. United States, 506 U.S. 9, 12 (1992)).

   B. Rule 12(b)(6)

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim tests the

legal sufficiency of a complaint. See Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible

when the factual content allows the court to “draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The court can consider “the facts alleged in the

complaint, any documents either attached to or incorporated in the complaint and matters of

which [the court] may take judicial notice.” EEOC v. St. Francis Xavier Parochial Sch., 117

F.3d 621, 624 (D.C. Cir. 1997).

                                         III.    ANALYSIS

   A. Adjudicated Visa Applications

       Defendants contend they have adjudicated eleven Plaintiffs’ visa applications, and that

consequently, those Plaintiffs’ claims are now moot. See Defs. Mot. at 14; Ex. 1 (listing

Plaintiffs’ applicant statuses as of June 14, 2021, with dates of adjudication for eleven out of

nineteen Plaintiffs). The court agrees. Defendants are no longer “delaying” adjudication of

those eleven Plaintiffs’ visa applications, such that there is no longer a “live” dispute. See Sayad

v. DHS, No. 20-CV-2333 (TSC), 2022 WL 4130840, at *2 (D.D.C. Sept. 12, 2022) (dismissing

unreasonable delay claim as moot because plaintiff’s application was adjudicated); Penn v.

Blinken, No. CV 21-1055 (TJK), 2022 WL 910525, at *3 (D.D.C. Mar. 29, 2022) (same);



                                                 Page 7 of 15
Dvorak v. DHS, No. 18-cv-1941 (DLF), 2019 WL 1491743 (D.D.C. Apr. 3, 2019) (same).

Accordingly, the court will dismiss those Plaintiffs’ claims as moot.

   B. Unreasonable Delay Claims

       The APA requires that “within a reasonable time, each agency shall proceed to conclude

a matter presented to it” and permits a reviewing court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. §§ 555(b), 706(1). A court evaluating a claim of

unreasonable delay must “consider whether the agency’s failure to respond is ‘so egregious’ as to

warrant relief.” Tate v. Pompeo, 513 F. Supp. 3d 132, 147 (D.D.C. 2021) (quoting Telecomms.

Rsch. & Action Ctr. v. FCC (“TRAC”), 750 F.2d 70, 79 (D.C. Cir. 1984)).

       In determining whether agency action has been unreasonably delayed, the D.C. Circuit

analyzes six factors from TRAC:

       (1) the time agencies take to make decisions must be governed by a “rule of
           reason”;

       (2) where Congress has provided a timetable or other indication of the speed with
           which it expects the agency to proceed in the enabling statute, that statutory
           scheme may supply content for this rule of reason;

       (3) delays that might be reasonable in the sphere of economic regulation are less
           tolerable when human health and welfare are at stake;

       (4) the court should consider the effect of expediting delayed action on agency
           activities of a higher or competing priority;

       (5) the court should also take into account the nature and extent of the interests
           prejudiced by delay; and

       (6) the court need not “find any impropriety lurking behind agency lassitude in
           order to hold that agency action is ‘unreasonably delayed.’”

TRAC, 750 F.2d at 80 (citations omitted).




                                              Page 8 of 15
            1. Factors One and Two

        The first TRAC factor is the “most important” and “carries the most weight.” See In re

Core Commc’ns, Inc., 531 F.3d 849, 855 (D.C. Cir. 2008); Mahmood v. U.S. Dep’t of Homeland

Sec., No. CV 21-1262 (RC), 2021 WL 5998385, at *7 (D.D.C. Dec. 20, 2021) (citation omitted).

The second TRAC factor “provides that the content of such a rule [of reason] may be found in a

‘timetable or other indication . . . in the enabling statute.’” Ctr. for Sci. in the Pub. Int. v. FDA,

74 F. Supp. 3d 295, 300 (D.D.C. 2014) (quoting TRAC, 750 F.2d at 80). The first two factors are

“typically consider[ed]” together because they both analyze whether there is “sufficient ‘rhyme

[and] reason’” in explaining the agency response time. Dastagir v. Blinken, No. 1:20-CV-02286

(TNM), 2021 WL 2894645, at *3–4 (D.D.C. July 9, 2021) (quoting Ctr. for Sci. in the Pub. Int.,

74 F. Supp. 3d at 300).

        Regarding the first two factors, Congress has not provided a statutory or regulatory

timeframe in which to adjudicate visa applications, instead giving agencies “wide discretion in

the area of immigration processing.” Skalka v. Kelly, 246 F. Supp. 3d 147, 153–54 (D.D.C.

2017) (citations omitted). “Absent a congressionally supplied yardstick, courts typically turn to

case law as a guide.” Sarlak v. Pompeo, No. CV 20-35 (BAH), 2020 WL 3082018, at *6

(D.D.C. June 10, 2020) (citation omitted). While Plaintiffs do not allege how long their

applications have been pending, see generally Compl., Defendants’ evidence shows that all

Plaintiffs have been waiting between one-and-a-half and three-and-a-half years.

        Given the “significant national security interests involved in assessing waiver

applications and the compelling governmental interest in allowing the agency to balance its

competing priorities as it sees fit,” the alleged delay is not unreasonable. See Didban v. Pompeo,

435 F. Supp. 3d 168, 177 (D.D.C. 2020) (holding a two-year delay in adjudicating visa waiver



                                                 Page 9 of 15
eligibility is not unreasonable); Bagherian v. Pompeo, 442 F. Supp. 3d 87, 96 (D.D.C. 2020)

(same but twenty-five-month delay); Skalka, 246 F. Supp. 3d at 153–54 (stating that a two-year

processing delay “does not typically require judicial intervention”); Ghadami v. U.S. Dep’t of

Homeland Sec., No. CV 19-00397 (ABJ), 2020 WL 1308376, at *8 (D.D.C. Mar. 19, 2020)

(finding that “it would be out of step with the weight of decisions across the country if it drew

the line for APA purposes at twenty-five months”). As a starting point, this case law tilts in

Defendants’ favor.

       However, “[w]hether a ‘rule of reason’ exists for agency action ‘cannot be decided in the

abstract, by reference to some number of months or years beyond which agency inaction is

presumed to be unlawful, but will depend in large part . . . upon the complexity of the task at

hand, the significance (and permanence) of the outcome, and the resources available to the

agency.” Tate, 513 F. Supp. 3d at 148 (quoting Mashpee Wampanoag Tribal Council, Inc. v.

Norton, 336 F.3d 1094, 1102 (D.C. Cir. 2003)). Here, Plaintiffs’ factual allegations regarding

the State Department’s processing of their applications do not establish a “transparent

violation[ ] of a clear duty to act[,]” In re Bluewater Network, 234 F.3d 1305, 1315 (D.C. Cir.

2000), or delay “so egregious as to warrant mandamus[,]” Core Commc’ns, Inc., 531 F.3d at 855.

Moreover, the reasonableness of any delay is further supported by the impact of the COVID-19

pandemic, which forced embassies and consulates to operate at reduced capacity to ensure the

safety of U.S. officials. Defs.’ Mot. at 3–10. As such, the first and second TRAC factors weigh

in Defendants’ favor. See Ctr. for Sci. in the Pub. Interest, 74 F. Supp. 3d at 300 (finding that

the first two TRAC factors weighed in the defendants’ favor where the challenged processing

timeline was subject to an “identifiable rationale”).




                                               Page 10 of 15
           2. Factors Three and Five

       The third and fifth TRAC factors—whether health and welfare are at stake and the nature

of the interests prejudiced by the delay—are typically analyzed together and weigh in Plaintiffs’

favor. Plaintiffs allege that they have endured “numerous emotional and financial harms,”

including “debilitating depression and anxiety so severe their job performance, daily functioning,

and overall health and well-being are compromised.” Compl. ¶ 57. They also allege that for

those Plaintiffs “who are approaching advanced maternal age, the window for them to be able to

have children together is shrinking each day they are apart.” Id.

       Defendants recognize the processing delay has “impacted Plaintiffs’ lives,” but argue that

visa application processing and adjudication has generally been delayed to “prevent the spread of

COVID-19 and protect the safety of U.S. officials.” Defs. Mot. at 26–27. Defendants do not

specifically explain how State Department policies regarding COVID-19 safety have impacted

conditions at the U.S. Embassy in Cairo such that it would have been unable to process and

adjudicate Plaintiffs’ requests. When weighing Defendants’ concerns—made only in the

abstract—against Plaintiffs’ alleged harms, which this court must accept as true, the court finds

that factors three and five weigh in Plaintiffs’ favor.

           3. Factor Four

       The fourth TRAC factor considers the effect that expediting action on Plaintiffs’ visa

applications would have on other agency activities of higher or competing priority. Defendants

argue that requiring immediate adjudication of the Plaintiffs’ visas would “simply ‘reorder’ a

queue of applicants seeking adjudication,” such that this factor counsels against a finding of

unreasonable delay. Id. at 22 (quoting Tate, 513 F. Supp. 3d at 149) (citation omitted). The

court agrees.



                                                Page 11 of 15
       A “judicial order putting [Plaintiffs] at the head of the queue simply moves all others

back one space and produces no net gain.” In re Barr Labs, 930 F.2d 72, 75 (D.C. Cir. 1991).

“While the effect of an individual case would be minimal, an accumulation of such individual

cases being pushed by judicial fiat to the front of the line would erode the ability of agencies to

determine their priorities.” Tate, 513 F. Supp. 3d at 150. Filing a federal lawsuit alone “should

not give . . . any advantage.” Gong v. Duke, 282 F. Supp. 3d 566, 569 (E.D.N.Y. 2017).

Consequently, this factor weighs in Defendants’ favor.

           4. Factor Six

       The sixth and final TRAC factor concerns whether there is impropriety behind the agency

delay. The court “need not find any impropriety . . . to hold that agency action is unreasonably

delayed.” TRAC, 750 F.2d at 80.

       Plaintiffs have not alleged any impropriety, and a “mere . . . delay is insufficient to show

impropriety.” See Chowdhury v. Blinken, No. 1:21-CV-1205-RCL, 2022 WL 136795, at *5

(D.D.C. Jan. 14, 2022). Defendants contend that the delay is the natural consequence of work

limitations caused by the pandemic and that, contrary to Plaintiffs’ allegations, it has sought to

prioritize the processing of K visas. Defs. Mot. at 29. Because Plaintiffs have not alleged bad

faith, and because Defendants offer reasonable explanations for their actions, the court finds that

this factor weighs in Defendants’ favor.

       Ultimately, upon consideration of all the TRAC factors, the court finds that Plaintiffs have

not alleged sufficient facts to show that Defendants unreasonably delayed agency action, and

therefore will grants Defendants’ motion to dismiss Plaintiffs’ unreasonable delay claim.




                                               Page 12 of 15
   C. Arbitrary and Capricious Claims

       The arbitrary and capricious standard is “highly deferential” and “presumes agency

action to be valid.” Am. Trucking Ass’ns, Inc. v Fed. Motor Carrier Safety Admin., 724 F.3d

243, 245 (D.C. Cir. 2013) (citation omitted). “An agency’s action is arbitrary and capricious if it

has entirely failed to consider an important aspect of the problem.” SecurityPoint Holdings, Inc.

v. Transp. Sec. Admin, 769 F.3d 1184, 1187 (D.C. Cir. 2014) (citation omitted). Under the APA,

courts “hold unlawful and set aside agency action, findings, and conclusions” that are “arbitrary,

capricious, and abuse of discretion, or otherwise not in accordance with the law.” 5 U.S.C. §

706(2)(A).

       Plaintiffs argue that Defendants have acted arbitrarily and capriciously by (1)

implementing the Regional Proclamations, which suspended “entry” of certain persons into the

country, and (2) implementing a suspension and “phased resumption” of visa processing.

       First, Plaintiffs lack standing to challenge the Regional Proclamations. The Regional

Proclamations restricted entry from certain regions based on COVID-19 infection rate, including

China, Iran, the Schengen Area, the United Kingdom, Ireland, and Brazil. See Proclamation

Nos. 9984, 9992, 9993, 9996, 10041. Plaintiffs do not allege that they live in any of these

regions. Indeed, both Plaintiffs and the Department submit facts showing Plaintiffs’ applications

were submitted to the U.S. Embassy in Cairo, which, according to Department procedure,

indicates that they reside there. See Compl. at 4; Nonimmigrant Visa for a Fiancé(e) (K-1), U.S.

Dep’t of State, available at https://go.usa.gov/x6Xkb (last visited Sept. 29, 2022). Plaintiffs have

not alleged any facts to show that the Proclamations had any impact on the adjudication rate at

the Cairo embassy. Stated differently, Plaintiffs have not alleged any facts showing that their




                                              Page 13 of 15
alleged injuries are traceable to the Regional Proclamations, and consequently, the court will

dismiss their arbitrary and capricious claims for a lack of standing.

       Second, Plaintiffs’ challenge to Defendants’ suspension and “phased resumption” of K-1

visa processing is moot. “The determination whether sufficient effects [of the alleged violation]

remain to justify decision often will turn on the availability of meaningful relief.” 13C Charles

Alan Wright, Arthur R. Miller & Edward H. Cooper, Fed. Prac. & Proc., § 3533.3.1, at 104-05

(3d ed. 2008). On one hand, “a case is not moot if a court can provide an effective remedy.”

Larsen, 525 F.3d at 4. On the other hand, courts may not decide a controversy where post-filing

events “make[ ] it impossible for the court to grant ‘any effectual relief.’” Church of Scientology

of Cal., 506 U.S. at 12.

       The remedy Plaintiffs seek for their arbitrary and capricious claims is an order directing

the “Department of State to resume issuing and reissuing visas to Plaintiffs and resume

adjudication of all K visa applicants in an expedited manner.” Compl., Claims for Relief ¶ 19.

The temporary suspension was in effect from March 2020 to July 2020, and the “phased

resumption” policy was replaced with new guidance in November 2020. See 20 STATE 110220,

Expanded Guidance on Prioritization for the Phased Resumption of Routine Visa Services (Nov.

12, 2020) (“[P]osts are no longer obligated to be in a specific . . . phase to adjudicate a particular

visa class as described in prior guidance.”). Plaintiffs do not dispute that the challenged policies

are no longer in effect, or that Defendants have resumed processing of K-1 visas. Consequently,

as to the suspension and “phased-resumption” guidance, the court cannot grant Plaintiffs their

requested relief because they have already obtained it. In cases such as this one, where “events

outrun the controversy such that the court can grant no meaningful relief, the case must be

dismissed as moot.” McBryde, 264 F.3d at 55.



                                                Page 14 of 15
   D. Mandamus Claim

       Mandamus relief is proper only if: “(1) the plaintiff has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to

plaintiff.” Fornaro v. James, 416 F.3d 63, 69 (D.C. Cir. 2005) (quoting Power v. Barnhart, 292

F.3d 781, 784 (D.C. Cir. 2002)). Plaintiffs’ APA and mandamus claims are derived from the

same theory—that Defendants have delayed the adjudication of Plaintiffs’ visas. Accordingly,

the same analysis applicable to Plaintiffs’ APA claims is applicable to their mandamus claim.

See Tate, 513 F. Supp. 3d at 148 n.7; see also Skalka, 246 F. Supp. 3d at 152 (“The standard by

which a court reviews . . . agency inaction is the same under . . . the APA and the Mandamus

Act.”). Because Plaintiffs fail to establish a valid APA claim, their claim for writ of

mandamus—premised on the same theories—also falls short of the 12(b)(6) bar.

                                      IV.     CONCLUSION

       For the reasons explained above, the court will GRANT Defendants’ Motion to Dismiss,

ECF No. 5.



Date: September 30, 2022

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                               Page 15 of 15